Citation Nr: 1430301	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-16 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for right inguinal hernia repair.

2.  Entitlement to an initial rating higher than 10 percent for status post myomectomy for fibroid tumor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2000 to June 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2012, the Board remanded these claims for additional development.  


FINDINGS OF FACT

1.  The Veteran's right inguinal hernia repair is manifested as a painful scar, for which she is being separately compensated.  She does not currently have, and has not shown at all during the pendency of this appeal, any symptoms of a recurrence of a right inguinal hernia.

2.  The Veteran's status post myomectomy for fibroid tumor requires ongoing suppressive therapy, which will only slow the regrowth of fibroids, but not control their regrowth.  She will require additional treatment for fibroids in the future.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a compensable rating for right inguinal hernia repair.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, DC 7338 (2013).

2.  The criteria have been met for a 30 percent rating for status post myomectomy for fibroid tumors.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.116, DC 7613 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a claim, VA is required to provide notice to the claimant of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist her in obtaining; and, (3) that she is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice provisions were fulfilled by letter sent in May 2006, prior to the July 2006 decision now on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Veteran has not alleged that there was any prejudicial error in the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA further provides that VA has a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's VA treatment records were associated with the claims file.  The Veteran reported she recently saw a Dr. Porter in Montgomery, Alabama, for treatment of her fibroids, however, she did not authorize VA to obtain those records as requested.  See VA Letter to the Veteran, dated January 28, 2013.  Other than those records, it appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file.  Neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also provided VA examinations in June 2006 and April 2013.  These examinations are adequate for rating purposes, as the examiner conducted complete examinations, and addressed the Veteran's contentions.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   

The agency of original jurisdiction complied with the Board's March 2012 remand directives, which consisted of requesting treatment records and scheduling VA examinations.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Entitlement to Increased Disability Ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  38 C.F.R. § 4.14 (2013).

Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found-that is, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Right Inguinal Hernia Repair

The Veteran's right inguinal hernia repair is noncompensably rated under Diagnostic Code (DC) 7338, which applies to inguinal hernias.  Under DC 7338, a noncompensable rating (i.e., 0 percent) is warranted for a hernia that is small, reducible, or without true hernia protrusion or for hernia that has not been operated on but is remediable.  A 10 percent rating is warranted for a postoperative recurrent hernia that is readily reducible and well supported by a truss or belt.  A 30 percent rating is warranted for hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for hernia that is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, DC 7338 (2013).

The Veteran alleges that she continues to experience frequent abdominal pain and cramping at the sight of the repair of her right inguinal hernia.  See June 2006 and April 2013 VA examinations.

The June 2006 VA examination report did not clearly address whether the Veteran then-currently had a right inguinal hernia.  It was noted she had a scar from the surgery that was not tender.  She complained of occasional cramping pain, and was found to have nil to mild impairment.

At the April 2013 VA examination, the examiner noted the right inguinal hernia was repaired in 2001.  Since then, the Veteran had not had a recurrence of the hernia, but the scar has caused her pain since that time.  The surgical scar was noted to be 5 centimeters long and painful to the touch.  

Based on this evidence, the Board does not find an increased rating under DC 7338 to be warranted.  The evidence does not show that she has a recurrent hernia.  Her symptoms of pain and cramping were attributed to the surgical scar, for which she has been separately compensated under DC 7804 pursuant to a rating decision issued in July 2013.  In the absence of any recurrence of the Veteran's right inguinal hernia, the criteria for a 10 percent rating under DC 7338 have not been met.

Status post Myomectomy for Fibroid Tumor

The Veteran's status post myomectomy for fibroid tumor is rated under DC 7613, which applies to disease, injury, or adhesions of the uterus.  Under DC 7613, disabilities are rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs, which provides for a noncompensable rating for symptoms that do not require continuous treatment, a 10 percent rating for symptoms that do require continuous treatment, and a 30 percent rating for symptoms that are not controlled by continuous treatment.  38 C.F.R. § 4.116, DC 7613 (2013).

The Board finds that the Veteran is entitled to a 30 percent rating for this disability for the entire period under consideration.  The April 2013 VA examiner noted that she is under suppressive therapy to slow down the growth of the fibroids, but that there is nothing that can be done to stop them from growing.  The fibroids will grow larger, and she will have to have them removed or have further treatment in the future.  Accordingly, as the treatment she receives merely slows the progress but does not prevent the fibroids from recurring, the Board finds a 30 percent rating is warranted.  This is the highest rating available under DC 7613.

The Board considered rating this disability under DC 7628, which applies to benign neoplasms of the gynecological system or breast.  Under this code, symptoms are rated according to impairment in function of the urinary or gynecological systems, or skin.  38 C.F.R. § 4.116, DC 7628.  There is no evidence to indicate that her fibroids or the myomectomy surgery to remove the fibroids have any impact on her urinary or gynecological systems.  

Extraschedular Consideration

The Board has considered whether the claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  Assigned ratings are generally adequate to address the average impairment in earning capacity.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  But, in exceptional situations where the rating criteria is inadequate to describe the disability, it may be appropriate to refer the case for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board is precluded by regulation from assigning extraschedular ratings in the first instance. 

Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Board finds that referral for extraschedular consideration is not warranted in this case.  With respect to the hernia, the Veteran's reported symptoms are pain, including cramping pains.  She has been assigned a separate 10 percent rating under DC 7804 for these symptoms.  She has not reported any recurrence of her hernia.  With respect to status post myomectomy for fibroid tumor, the Veteran's symptoms are recurrent fibroids.  The Veteran's signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule, and her ratings addresses her complaints.  See 38 C.F.R. § 4.118, DC 7338; 38 C.F.R. § 4.116, DC 7613.  The Board finds that the schedular criteria reasonably describes the Veteran's disability picture.  As the evidence does not support the existence of any unusual symptoms that are not contemplated by the schedule, referral for extraschedular consideration is not warranted.

Rice Consideration

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that her right hernia repair or status post myomectomy for fibroid tumor  causes her to be unemployable.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.


ORDER

The claim of entitlement to an initial compensable rating for right hernia repair is denied.

An initial 30 percent rating for status post myomectomy for fibroid tumor is granted, subject to the statutes and regulations governing the payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


